                      1   LINDA CLAXTON, CA Bar No. 125729
                          linda.claxton@ogletree.com
                      2   NICOLE R. McATEE, CA Bar No. 288700
                          nicole.mcatee@ogletree.com
                      3   OGLETREE, DEAKINS, NASH, SMOAK &
                          STEWART, P.C.
                      4   400 South Hope Street, Suite 1200
                          Los Angeles, CA 90071
                      5   Telephone:    213.239.9800
                          Facsimile:    213.239.9045
                      6
                          Attorneys for Defendants
                      7   BETHESDA LUTHERAN COMMUNITIES, INC.;
                          BETHESDA LUTHERAN COMMUNITIES
                      8   AUXILIARY and BETHESDA LUTHERAN
                          FOUNDATION, INC.
                      9
                          JENNIFER A. CLINGO, CA Bar No. 223831
                     10   CLINGO LAW GROUP
                          7904 Santa Monica Blvd., Suite 100
                     11   West Hollywood, CA 90046
                          Telephone:   (323) 498-5225
                     12   Facsimile:   (888) 779-6561
                          Email:       jennclingo@gmail.com
                     13
                          Attorneys for Plaintiff
                     14   LEANDRA CARDENAS
                     15                               UNITED STATES DISTRICT COURT
                     16                              EASTERN DISTRICT OF CALIFORNIA

                     17
                          LEANDRA CARDENAS, an individual,            Case No. 1:18-cv-01429-LJO-SKO
                     18
                                       Plaintiff,                     JOINT STIPULATION TO AMEND
                     19                                               COMPLAINT TO DISMISS DEFENDANT
                                v.                                    BETHESDA LUTHERAN COMMUNITIES
                     20                                               AUXILIARY AND BETHESDA LUTHERAN
                          BETHESDA LUTHERAN COMMUNITIES,              FOUNDATION, INC.
                     21   INC., a Wisconsin corporation; BETHESDA
                          LUTHERAN COMMUNITIES AUXILIARY,
                     22   a California corporation; BETHESDA          Complaint Filed: July 18, 2018
                          LUTHERAN FOUNDATION, INC., a                Trial Date:       None
                     23   Wisconsin corporation; and DOES 1 through   District Judge:   Hon. Lawrence J. O’Neill
                          100, Inclusive,                                               Courtroom 4, Fresno
                     24                                               Magistrate Judge: Hon. Sheila K. Oberto
                                       Defendants.                                      Courtroom 7, Fresno
                     25

                     26
                     27

                     28
                                                                  1                Case No. 1:18-cv-01429-LJO-SKO
18cv1429.Cardenas
.StipDismissDefend
                             JOINT STIPULATION TO AMEND COMPLAINT TO DISMISS DEFENDANT BETHESDA LUTHERAN
ant                                  COMMUNITIES AUXILIARY AND BETHESDA LUTHERAN FOUNDATION, INC.
                      1          WHEREAS a dispute has arisen among and between Plaintiff Leandra Cardenas (“Plaintiff)
                      2   and Defendant Bethesda Lutheran Communities, Inc., (“Defendant) as to whether Plaintiff’s
                      3   Complaint should continue to name Bethesda Lutheran Communities Auxiliary and Bethesda
                      4   Lutheran Foundation, Inc. as defendants; and
                      5          WHEREAS Plaintiff and Defendant Bethesda Lutheran Communities, Inc., (together, the
                      6   “Parties”) wish to avoid the time and expense of discovery and litigation over which Defendant
                      7   was the correct employer of Plaintiff,
                      8          IT IS HEREBY STIPULATED BY THE PARTIES:
                      9          1.      Plaintiff agrees to voluntarily dismiss Defendants Bethesda Lutheran Communities
                     10   Auxiliary and Bethesda Lutheran Foundation, Inc. without prejudice from the above-entitled
                     11   Action (“the Action”).
                     12          2.      Defendants Bethesda Lutheran Communities Auxiliary (the “Auxiliary”) and
                     13   Bethesda Lutheran Foundation, Inc. (the “Foundation”), through the Declarations of Karen Carter
                     14   and Jeffrey Kaczmarski, respectively, represent that neither the Auxiliary nor the Foundation
                     15   employed Plaintiff or had any control over her employment.
                     16          3.      Defendant Bethesda Lutheran Communities, Inc. represents that, at all times
                     17   relevant to the Action, Bethesda Lutheran Communities, Inc. was the sole employer of record for
                     18   Plaintiff and responsible for all decisions regarding Plaintiff’s employment.
                     19          4.      Defendant Bethesda Lutheran Communities, Inc. further represents that it is the only
                     20   proper employer defendant in the Action.
                     21          5.      The Parties agree that, subject to the approval of the Court, Plaintiff’s Complaint
                     22   shall be deemed modified and amended to dismiss Bethesda Lutheran Communities Auxiliary and
                     23   Bethesda Lutheran Foundation, Inc.
                     24

                     25

                     26
                     27

                     28
                                                                   2                Case No. 1:18-cv-01429-LJO-SKO
18cv1429.Cardenas
.StipDismissDefend
                              JOINT STIPULATION TO AMEND COMPLAINT TO DISMISS DEFENDANT BETHESDA LUTHERAN
ant                                   COMMUNITIES AUXILIARY AND BETHESDA LUTHERAN FOUNDATION, INC.
                      1         IT IS SO STIPULATED.
                      2

                      3   DATED: November 6, 2018                   OGLETREE, DEAKINS, NASH, SMOAK &
                                                                    STEWART, P.C.
                      4

                      5

                      6                                             By: /s/ Nicole R. McAtee
                                                                        Linda Claxton
                      7                                                 Nicole R. McAtee
                      8                                             Attorneys for Defendants
                                                                    BETHESDA LUTHERAN COMMUNITIES,
                      9                                             INC.; BETHESDA LUTHERAN
                                                                    COMMUNITIES AUXILIARY and BETHESDA
                     10                                             LUTHERAN FOUNDATION, INC.
                     11
                          DATED: November 6, 2018                   CLINGO LAW GROUP
                     12

                     13

                     14                                             By: /s/ Jennifer A. Clingo
                                                                        Jennifer A. Clingo
                     15
                                                                    Attorneys for Plaintiff
                     16                                             LEANDRA CARDENAS
                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28
                                                                  3                Case No. 1:18-cv-01429-LJO-SKO
18cv1429.Cardenas
.StipDismissDefend
                             JOINT STIPULATION TO AMEND COMPLAINT TO DISMISS DEFENDANT BETHESDA LUTHERAN
ant                                  COMMUNITIES AUXILIARY AND BETHESDA LUTHERAN FOUNDATION, INC.
                      1                                               [ORDER
                      2          Having read and considered the parties’ Joint Stipulation to Amend Plaintiff’s Complaint to
                      3   Dismiss Defendant Defendants Bethesda Lutheran Communities Auxiliary and Bethesda Lutheran
                      4   Foundation, Inc., and for good cause appearing, the Court makes the following order:
                      5          Defendants Bethesda Lutheran Communities Auxiliary and Bethesda Lutheran Foundation,
                      6   Inc. are hereby dismissed without prejudice from the above-entitled action.
                      7
                          IT IS SO ORDERED.
                      8

                      9      Dated:     November 9, 2018                       /s/ Lawrence J. O’Neill _____
                                                                      UNITED STATES CHIEF DISTRICT JUDGE
                     10

                     11

                     12

                     13

                     14

                     15

                     16

                     17

                     18

                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26
                     27

                     28

18cv1429.Cardenas
                                                                   4                Case No. 1:18-cv-01429-LJO-SKO
.StipDismissDefend           JOINT STIPULATION TO AMEND COMPLAINT TO DISMISS DEFENDANT BETHESDA LUTHERAN
ant
                                     COMMUNITIES AUXILIARY AND BETHESDA LUTHERAN FOUNDATION, INC.
